            case 1:;n-cr-uu1:L4-KMK uocumem 41 1-11ea U!:>IL'.4/Ll ~age 1 or 1
                                            U.S. Department of Justice

                                                                        United States Attorney
                                                                        Southern District ofNew York
                     MEMO ENDORSED                                  United States District Courthouse
                                                                    300 Quarropas Street
                                                                    White Plains, New York 10601


                                                                        May 24, 2021
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District ofNew York
300 Quarropas Street
White Plains, New York 10601

         Re:       United States v. Robert Grieser, 21 Cr. 124 (KMK)

Dear Judge Karas:

        The Government writes, with the consent of defense counsel, to request an approximately
30-day adjournment of the upcoming status conference in this case, currently scheduled for May
26, 2021. The requested adjournment is appropriate because the defendant, at present, intends to
plead guilty pursuant to a plea agreement, but the parties need additional time to work out the
terms of the plea agreement. The adjournment will provide the parties with time to finalize plea
discussions. In light of the parties' ongoing plea negotiations, as well as the COVID-19 pandemic
and related restrictions on travel and contact, the Government requests that the time between the
date of this letter and the next scheduled conference date be prospectively excluded under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interest of justice.

Granted. The conference is adjourned until 7/15/21 at 2:30              Respectfully submitted,
pm . Time is excluded until then , in the interests of justice,
to allow the Parties time to work out their discussions
toward a disposition. The interests of justice from this                AUDREY STRAUSS
exclusion outweigh the public's and Defendant's interest in             United States Attorney
a speedy trial. See 18 U.S.C. Section 3161 (h)(7)(A) .

So Ordered.
                                                                  By:          /s
                                                                        Christopher D. Brumwell
                                                                        Assistant United States Attorney
                                                                        212-637-2477
